DETAILED ACTION
This action is responsive to Applicant’s response filed 9/30/2021.

Examiner's Amendments
An examiner's amendment to the record appears below. The examiner's amendment is to correct a minor informality in the “identifying…” clause of independent claim 1, by removing the “a” after “including”, the Applicant’s remarks include a copy of the intended claim language which supports the examiner’s amendment . Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:
IN THE CLAIMS:
1. (Currently Amended) A method for use in a storage system having a plurality of storage processors, the method comprising:
receiving, at a first storage processor in the plurality, an Input/Output (I/O) request that is associated with a storage object, the I/O request being routed to the first storage processor by a host device or a frontend of the storage system, the I/O request being routed to the first storage processor in accordance with a routing protocol that is configured to give preference to an owner of the storage object;
identifying an entity associated with the I/O request and the storage object, the entity including [[a]] only a portion of the storage object;

when the first storage processor is the current owner of the storage object, setting, by the first storage processor, a lock on the entity;
when the first storage processor is not the current owner of the storage object, transmitting, by the first storage processor, a request to transfer ownership of the storage object to the first storage processor, and setting, by the first storage processor, the lock on the entity after the ownership of the storage object has been transferred to the first storage processor; and
executing the I/O request, by using the entity, after the lock has been set,
wherein the lock includes a local lock that is set and released only by the owner of the storage object, such that using the local lock in conjunction with the routing protocol results in a reduction of inter-processor network traffic that is associated with setting a lock on the entity. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 9/30/2021, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of a storage processor and method for maintaining ownership of storage objects in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184